John M. Kellogg, P. J. (dissenting):
At the time of, and long before, the passage of the so-called Safety Appliance Law, it was the general law that if á statute required a thing to be done which was not done, and the failure to do it caused an injury to another, he may recover his damages from the party in default. The Federal statute imposed a penalty of $100 for failure to comply with it.* But the act was passed with knowledge of the general law that a failure to observe a statutory duty made the company liable for damages resulting therefrom. Congress had in view not the local law of any State, but this general law, which may be treated as a part of the act. It was unnecessary to state the liability which the general law recognized. Congress well assumed that if the local law in some particular State did not recognize such liability, the general law, the spirit of which entered into the legislation, would control. (Central Vermont Railway v. White, 238 U. S. 507; Baltimore & Ohio Railroad v. Baugh, 149 id. 368.)
“ Again, according to the decisions of this court, it is not open to doubt that the responsibility of a railroad company to its employees is a matter of general law.” (Baltimore & Ohio Railroad v. Baugh, supra, 374, 375.)
*844It cannot be that in passing this law Congress intended that in some localities there should be a liability for damages for a non-compliance with it and in other localities no liability. It intended to make a uniform law, effective throughout the United States.
The 8th section of the act provides that an employee injured by a locomotive, car or train in use contrary to the provisions of the act, shall not be deemed to have assumed the risk although he continues in the employment after the unlawful use was brought to his knowledge.* This section is meaningless unless Congress intended to permit an injured employee to maintain an action for damages caused by the unlawful act. Clearly a State cannot pass an act providing that continuance in the employment, with knowledge of the defect, shall be an assumption of such risk; neither could it provide that an employee injured by such violation of the act shall have no action for damages. Neither can it create some new liability, enforcible outside of the courts, and provide that the action for damages, which the statute clearly contemplated, shall not be available. I, therefore, favor an affirmance.
Judgment and order reversed and complaint dismissed, with costs.

 See 27 U. S. Stat. at Large, 532, chap. 196, § 6, as amd. by 29 id. 85, chap. 87.— [Rep.


See 27 U. S. Stat. at Large, 532, chap. 196, § 8.— [Rep.